



COURT OF APPEAL FOR ONTARIO

CITATION: Bilich v.
    Toronto Police Services Board, 2015 ONCA 149

DATE: 20150306

DOCKET: M44643  C59697

Laskin, Rouleau and Huscroft JJ.A.

BETWEEN

Robert Bilich

Respondent to Motion/Appellant in Appeal/Plaintiff

and

Toronto
    Police Services Board, William Blair,

Mark
    Pugash, Reuben Stroble, Blake Shreve,

Suzanne
    Pinto, Stephen Ruffino, Ian Sapsford,

Candy
    Graham, Victoria Balice, and Wendy Drummond

Moving Parties/Respondents in Appeal/Defendants

Robert Bilich, acting in person

Michael Smith, for the Moving Parties, respondents in
    appeal

Heard and released orally:  February 27, 2015

Motion for an order quashing the appeal from the order of
    Justice Frederick L. Myers dated November 20, 2014.

ENDORSEMENT

[1]

Robert Bilich appeals from the order of Myers J. staying his action to
    allow time for him to pay costs awards and to rethink his litigation strategy.
    The respondents move to quash the appeal on the basis that Myers J.s order is
    interlocutory, not final.

[2]

The appellant sued the defendants for $10 million in damages arising out
    of his having been arrested and charged with criminal harassment in 2008. Most
    of the appellants claims were struck by Frank J. In the course of various
    proceedings appealing the order of Frank J., over $6,000 in costs have been
    awarded against the appellant.

[3]

The appellant amended his statement of claim and the respondents moved
    to strike. Justice Myers adjourned the motion and ordered that the appeal be
    stayed until the appellant paid the outstanding costs orders (including the
    costs of the motion) and set a final payment date of May 23, 2015, after which
    the respondents could move to dismiss the action with notice if the costs were
    not paid, or move to strike the claim if the costs were paid. In addition,
    Myers J. struck the appellants affidavit subject to a motion for leave to re-file
    it and ordered that the record be sealed and not form part of the public
    record, pending further order of a Master or Judge.

[4]

The appellant appeals Myers J.s order and the respondents seek to quash
    the appeal on the basis that the order is interlocutory rather than final in
    nature.

[5]

It is clear that the decision under appeal did not finally determine any
    substantive matter in the litigation. Justice Myers decision merely stayed the
    action while costs awarded to the respondents remained outstanding. Justice Myers
    provided a fixed date by which the appellant could pursue the action by paying
    the costs and made clear that the respondents could neither move to dismiss the
    action nor have it struck until that date has passed.

[6]

The appellant may seek leave to re-file the affidavit if the stay is
    lifted. Likewise, the sealing order may be lifted if the appellant is able to
    demonstrate that the transcript and affidavit are admissible and are complete
    and certified, in compliance with legal requirements.

[7]

Given that it remains open to the appellant to pursue the action, it
    follows that the decision under appeal is interlocutory rather than final in
    nature and the appeal must be brought before the Divisional Court with leave.

[8]

Accordingly, the appeal is quashed.

[9]

Costs to the respondent fixed at $2,000, inclusive of disbursements and
    applicable taxes.

John
    Laskin J.A.

Paul
    Rouleau J.A.

Grant
    Huscroft J.A.


